Citation Nr: 0903146	
Decision Date: 01/29/09    Archive Date: 02/09/09

DOCKET NO.  08-26 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1946 to 
December 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

It is as likely as not that the veteran's tinnitus is 
attributable to his active military service.


CONCLUSION OF LAW

The veteran has tinnitus that is the result of disease or 
injury incurred in active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 4.87 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  
38 C.F.R. § 3.303 (2008).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v.  
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran asserts that he has tinnitus as the result of 
exposure to loud noise during his active military service.  
Specifically, he states that he was exposed to loud noise 
from five-inch guns while he was performing his duties as a 
radarman during World War II.  The veteran believes that the 
gun noise caused his current tinnitus.  Thus, he contends 
that service connection is warranted.

The veteran's service treatment records consist of only a 
dental treatment record and a November 1947 separation 
examination.  The separation examination was normal and there 
was no complaint or diagnosis of tinnitus.  In any case, the 
veteran states that he was not treated for tinnitus during 
military service.

A personnel record reflects that the veteran was a radarman 
who served during World War II for a portion of his active 
service.  He was assigned to several vessels, including a 
battleship.  Given this information, the veteran was likely 
exposed to loud noise from large guns during service.  In any 
event, the veteran has already been awarded service 
connection for hearing loss as a result of military noise 
exposure.  Thus, in-service noise exposure is established.

Post-service records consist of a VA examination that was 
conducted in February 2008 in connection with the claim.  The 
examiner noted that the veteran had a history of tinnitus and 
that he has recurrent tinnitus.  Given that the veteran is 
competent to attest to symptoms that are capable of lay 
observation, such as ringing in the ears, and that examiner 
provided a diagnosis of tinnitus, the evidence establishes 
the existence of a current disability.

The VA examiner was requested to provide a medical nexus 
opinion regarding any relationship between the veteran's 
tinnitus and his in-service noise exposure.  It was noted 
that the veteran had both in-service military noise exposure 
without ear protection and post-service civilian noise 
exposure.  The Board first notes that the examiner gave the 
opinion that it was as likely as not that the veteran's 
hearing loss was related to his military noise exposure and 
worsened as a result of his civilian noise exposure.  
Regarding tinnitus, the examiner gave the opinion that it was 
not as least as likely as not that the veteran's tinnitus was 
related to military noise exposure.  The examiner pointed to 
the fact that the veteran's tinnitus only occurs once per 
month and that the veteran was not sure when it began.

The Board does not find the examiner's opinion regarding the 
veteran's tinnitus to be persuasive in light of the evidence 
of record and in light of the examiner's own opinion 
concerning the origin of the veteran's hearing loss.  The 
examiner relied partly on the veteran's inability to state 
when his tinnitus began as rationale for not finding a 
relationship between current tinnitus and the in-service 
noise exposure.  Nevertheless, the veteran did report to the 
examiner that he had tinnitus "for years."  The examiner 
did not state why "for years" could not mean since military 
service.  Additionally, the veteran did not report when he 
thought his hearing loss began, yet the examiner still 
related hearing loss to military noise exposure.  Moreover, 
the examiner did not otherwise attribute the veteran's 
tinnitus to any other noise exposure.  The examiner also 
relied on the veteran's report that his tinnitus was not 
constant as a reason that it was not related to in-service 
noise exposure.  However, the examiner did not explain why 
non-constant tinnitus was a factor in the opinion when the 
veteran's tinnitus was described as recurrent.  In fact, the 
diagnostic code for evaluating tinnitus lists "recurrent 
tinnitus" as the disability and does not refer to constant 
or non-constant tinnitus.  See 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2008).

In this case, the evidence of record raises a reasonable 
doubt as the origin of the veteran's tinnitus.  The veteran 
has been unable to pinpoint the onset of tinnitus, but he has 
stated that he has experienced symptoms for years.  He has 
been awarded service connection for hearing loss by which a 
hearing-related disability was related to in-service noise 
exposure.  Additionally, the VA examiner was unable to 
attribute the veteran's tinnitus to any other exposure to 
noise.  When a reasonable doubt arises concerning an issue, 
such doubt will be resolved in favor of the veteran.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008); 
Gilbert, 1 Vet. App. at 49.  Here, when resolving reasonable 
doubt in favor of the veteran, the Board finds that the 
veteran's current diagnosis of tinnitus is more likely than 
not attributable to his in-service noise exposure to large 
guns during service.  Accordingly, service connection for 
tinnitus is warranted.

(As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless.)


ORDER

Service connection for tinnitus is granted.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


